Exhibit 10.1

EXECUTION COPY

 

 

LIMITED PARTNERSHIP INTEREST PURCHASE AGREEMENT

 

 

By and among

3NET INDY INVESTMENTS INC.,

IIT NORTH AMERICAN INDUSTRIAL FUND I LIMITED PARTNER LLC,

solely for purposes of Sections 2.01(c)(iii) and 6.02,

PUBLIC SECTOR PENSION INVESTMENT BOARD,

and

solely for purposes of Sections 2.01(c)(iii), 5.02, and 6.03,

IIT NORTH AMERICAN INDUSTRIAL FUND I LIMITED PARTNERSHIP

Dated as of September 17, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS    SECTION 1.01.   Certain Defined
Terms      1    SECTION 1.02.   Definitions      2    SECTION 1.03.  
Interpretation and Rules of Construction      3    ARTICLE II    PURCHASE AND
SALE    SECTION 2.01.   Sale and Purchase; Payment of Purchase Price      3   
SECTION 2.02.   Closing      5    SECTION 2.03.   Closing Deliveries by the
Seller      5    SECTION 2.04.   Closing Deliveries by the Purchaser      6   
ARTICLE III   

REPRESENTATIONS AND WARRANTIES

OF THE SELLER

  

  

SECTION 3.01.   Organization, Authority and Qualification of the Seller      6
   SECTION 3.02.   Ownership of Partnership Interest      7    SECTION 3.03.  
No Conflict      7    SECTION 3.04.   Governmental Consents and Approvals      7
   SECTION 3.05.   LP Agreement      7    SECTION 3.06.   Compliance with OFAC
     7    SECTION 3.07.   No Reliance      8    SECTION 3.08.   Brokers      8
   ARTICLE IV   

REPRESENTATIONS AND WARRANTIES

OF THE PURCHASER

  

  

SECTION 4.01.   Organization and Authority of the Purchaser      8    SECTION
4.02.   No Conflict      9    SECTION 4.03.   Governmental Consents and
Approvals      9    SECTION 4.04.   Taxes      9    SECTION 4.05.   Compliance
with OFAC      9    SECTION 4.06.   Brokers      9    SECTION 4.07.   LP
Agreement      9    SECTION 4.08.   Material Leases and Property Dispositions   
  9   

 

i



--------------------------------------------------------------------------------

ARTICLE V    ADDITIONAL AGREEMENTS    SECTION 5.01.   Further Action      10   
SECTION 5.02.   REIT Status      10    ARTICLE VI    INDEMNIFICATION    SECTION
6.01.   Survival of Representations and Warranties      11    SECTION 6.02.  
Indemnification of the Purchaser      11    SECTION 6.03.   Indemnification of
the Seller      11    SECTION 6.04.   Limits on Indemnification      11   
SECTION 6.05.   Remedies      12    ARTICLE VII    GENERAL PROVISIONS    SECTION
7.01.   Expenses      12    SECTION 7.02.   Notices      12    SECTION 7.03.  
Public Announcements      13    SECTION 7.04.   Severability      14    SECTION
7.05.   Entire Agreement      14    SECTION 7.06.   Assignment      14   
SECTION 7.07.   Amendment      14    SECTION 7.08.   Waiver      14    SECTION
7.09.   No Third Party Beneficiaries      14    SECTION 7.10.   Governing law   
  14    SECTION 7.11.   Waiver of Jury Trial      15    SECTION 7.12.  
Counterparts      15   

 

ii



--------------------------------------------------------------------------------

LIMITED PARTNERSHIP INTEREST PURCHASE AGREEMENT

This LIMITED PARTNERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated
as of September 17, 2013, is made by and among 3NET Indy Investments Inc., a
Canadian corporation (the “Seller”), IIT North American Industrial Fund I
Limited Partner LLC, a Delaware limited liability company (the “Purchaser”),
solely for purposes of Sections 2.01(c)(iii) and 6.02, Public Sector Pension
Investment Board, a Canadian crown corporation (“PSP”), and solely for purposes
of Sections 2.01(c)(iii), 5.02, and 6.03, IIT North American Industrial Fund I
Limited Partnership, a Delaware limited partnership (the “Partnership”).

RECITALS

A. The Seller and the Purchaser are parties to that certain Agreement of Limited
Partnership of the Partnership, dated as of August 18, 2011, by and among the
Seller, the Purchaser, and IIT North American Industrial Fund I GP LLC, a
Delaware limited liability company (the “GP”), as amended by that certain First
Amendment to Agreement of Limited Partnership, dated as of June 20, 2012 (as so
amended, the “LP Agreement”).

B. The Seller owns a 49% limited partnership interest in the Partnership.

C. Notwithstanding Article 9 of the LP Agreement, the Seller desires to sell,
and the Purchaser desires to purchase and acquire, all of the partnership
interests that the Seller owns in the Partnership (the “Transferred Interest”)
pursuant to the terms and subject to the conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties, covenants and agreements herein set forth, the
Seller and the Purchaser hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. For purposes of this Agreement:

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

“Buyer’s Knowledge” means the actual knowledge, without obligation of inquiry,
of Dwight Merriman and Scott Recknor.

“Encumbrance” means any mortgages, liens (statutory or otherwise), claims,
pledges, charges or other security interests, assignments, transfer
restrictions, preemptive rights, subscription rights, existing or claimed rights
of first refusal, rights of first offer, rights of consent, put rights, default
or similar rights or other adverse claims or encumbrances of any kind or nature
whatsoever (and any other third party rights).

 

1



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, national, supranational, state,
provincial, local or other government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

“Purchase Price Bank Account” means a bank account in the United States or
Canada designated by the Seller in a written notice to the Purchaser.

SECTION 1.02. Definitions. The following terms have the meanings set forth in
the Sections set forth below:

 

Definition

  

Location

“Agreement”    Preamble “Accounting Principles”    2.01(b) “Closing”    2.02
“Closing Balance Sheet”    2.01(c)(i) “Code”    4.04 “GP”    Recitals “IIT
Holdco”    4.04 “IIT OP”    4.04 “Independent Accounting Firm”    2.01(c)(ii)
“Loss”    6.02 “LP Agreement”    Recitals “Material Leases”    4.08 “OFAC”   
3.06 “Partnership”    Preamble “Preliminary Balance Sheet”    2.01(b) “Property
Disposition”    4.08 “PSP”    Preamble “Purchase Price”    2.01(b) “Purchaser”
   Preamble “Purchaser Indemnified Party”    6.02 “REIT”    5.02(a) “REIT
Subsidiary”    5.02(a) “Seller”    Preamble “Seller Indemnified Party”    6.03
“Transaction Agreements”    3.01 “Transferred Interest”    Recitals “Waterfall
Amount”    2.01(b)

 

2



--------------------------------------------------------------------------------

SECTION 1.03. Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

(b) the table of contents, headings and recitals for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(g) references to a person or an entity are also to the successors and permitted
assigns; and

(h) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

ARTICLE II

PURCHASE AND SALE

SECTION 2.01. Sale and Purchase; Payment of Purchase Price.

(a) Upon the terms and subject to the conditions of this Agreement, and
notwithstanding Article 9 of the LP Agreement, the Seller hereby sells,
transfers, assigns and conveys to the Purchaser the Transferred Interest, and
the Purchaser hereby purchases, acquires and assumes from the Seller, free and
clear of all Encumbrances, all right, title and interest of the Seller in and to
the Transferred Interest.

(b) Subject to the adjustment set forth in Section 2.01(c), the aggregate
purchase price for the Transferred Interest shall be $129,577,057 (the “Purchase
Price”). The Seller and the Purchaser acknowledge that the Purchase Price is
based on the “amount due to 3Net LP” (the “Waterfall Amount”), which is
calculated based on the estimated “net equity

 

3



--------------------------------------------------------------------------------

value” of the Partnership less the estimated Carried Interest Distributions (as
defined in the LP Agreement) owed to the GP pursuant to the LP Agreement, each
as set forth on the preliminary balance sheet of the Partnership, attached
hereto as Exhibit A (the “Preliminary Balance Sheet”). The Preliminary Balance
Sheet was prepared in accordance with United States generally accepted
accounting principles consistent with the audited financial statements of the
Partnership for fiscal year 2012 that were delivered to the Seller pursuant to
Section 11.1(c) of the LP Agreement (the “Accounting Principles”).

(c) The Purchase Price shall be subject to adjustment after the Closing as
specified in this Section 2.01(c).

(i) As promptly as practicable, but in any event within thirty business days
following the Closing, the Purchaser shall deliver to the Seller an updated
balance sheet of the Partnership dated as of the date of the Closing (the
“Closing Balance Sheet”), together with the report thereon of the Purchaser’s
accountants, stating that the Closing Balance Sheet fairly represents the
Waterfall Amount as of the Closing and that it has been prepared in accordance
with the Accounting Principles. Subject to Section 2.01(c)(ii), the Closing
Balance Sheet delivered by the Purchaser to the Seller shall be final, binding
and conclusive on the parties hereto.

(ii) The Seller may dispute any amounts reflected on the Closing Balance Sheet,
but only on the basis that the amounts reflected on the Closing Balance Sheet
were not prepared in accordance with the Accounting Principles or were arrived
at based on mathematical or clerical error; provided, however, that the Seller
shall have notified the Purchaser in writing of each disputed item, specifying
the estimated amount thereof in dispute and setting forth, in reasonable detail,
the basis for such dispute, within twenty business days of the Purchaser’s
delivery of the Closing Balance Sheet to the Seller. During the twenty business
day period following delivery of the Closing Balance Sheet to the Seller, the
Purchaser shall make available without undue restriction or delay during normal
business hours (x) any applicable books and records of the Partnership
(including the working papers used by the Purchaser in the preparation of the
Preliminary Balance Sheet and the Closing Balance Sheet), (y) such other
information with respect to the Preliminary Balance Sheet and the Closing
Balance Sheet as the Seller may reasonably request and (z) representatives of
the Purchaser to answer questions related to the Preliminary Balance Sheet or
the Closing Balance Sheet. In the event that the Purchaser disputes any amounts
reflected on the Closing Balance Sheet, the Seller and the Purchaser shall
attempt to reconcile their differences, and any resolution by them as to any
disputed amounts shall be final, binding and conclusive on the parties hereto.
If the Seller and the Purchaser are unable to reach a resolution with such
effect within twenty business days after the receipt by the Purchaser of the
Seller’s written notice of dispute, the Seller and the Purchaser shall submit
the items remaining in dispute for resolution to an independent accounting firm
of national reputation mutually acceptable to the Seller and the Purchaser (the
“Independent Accounting Firm”), which shall, within thirty business days after
such submission, determine and report to the Seller and the Purchaser upon such
remaining disputed items, and such report shall be final, binding and conclusive
on the parties hereto. The Independent Accounting Firm shall act as an expert
and not as an arbitrator, and shall not assign a value to any disputed item that
is greater than the greatest value for such item claimed by either party or less
than the smallest value for such item claimed by either party. The fees and
disbursements of

 

4



--------------------------------------------------------------------------------

the Independent Accounting Firm shall be allocated between the Seller and the
Purchaser in the same proportion that the aggregate amount of such remaining
disputed items so submitted to the Independent Accounting Firm that is
unsuccessfully disputed by each such party (as finally determined by the
Independent Accounting Firm) bears to the total amount of such remaining
disputed items so submitted. In acting under this Agreement, the Independent
Accounting Firm shall be entitled to the privileges and immunities of
arbitrators.

(iii) The Closing Balance Sheet shall be deemed final for the purposes of this
Section 2.01(c) upon the earliest of (x) the failure of the Seller to notify the
Purchaser of a dispute within twenty business days of the Purchaser’s delivery
of the Closing Balance Sheet to the Seller, (y) the resolution of all disputes,
pursuant to Section 2.01(c)(ii), by the Seller and the Purchaser and (z) the
resolution of all disputes, pursuant to Section 2.01(c)(ii), by the Independent
Accounting Firm. Within three business days of the Closing Balance Sheet being
deemed final, a Purchase Price adjustment shall be made as follows:

(A) If the Waterfall Amount reflected on the Preliminary Balance Sheet exceeds
the Waterfall Amount reflected on the final Closing Balance Sheet, then the
Purchaser Price shall be adjusted downward in an amount equal to such excess and
the Seller shall, and PSP shall cause the Seller to, pay such amount to the
Purchaser by wire transfer in immediately available funds; and

(B) If the Waterfall Amount reflected on the final Closing Balance Sheet exceeds
the Waterfall Amount reflected on the Preliminary Balance Sheet, then the
Purchaser Price shall be adjusted upward in an amount equal to such excess and
the Purchaser shall, and the Partnership shall procure that the Purchaser pay
such amount to the Seller by wire transfer in immediately available funds.

SECTION 2.02. Closing. The sale and purchase of the Transferred Interest
contemplated by this Agreement is taking place at a closing (the “Closing”)
being held on the date hereof at the offices of Greenberg Traurig, LLP, 200 Park
Avenue, New York, New York 10166.

SECTION 2.03. Closing Deliveries by the Seller. At the Closing, the Seller is
hereby delivering or causing to be delivered to the Purchaser:

(a) a duly executed Assignment and Assumption of Partnership Interest
substantially in the form attached hereto as Exhibit B, and such other
instruments or documents reasonably satisfactory to the Purchaser and executed
by the Seller evidencing the transfer of the Transferred Interest to the
Purchaser, free and clear of all Encumbrances;

(b) resignation letters executed by each representative of the Seller serving on
the boards of trustees of the REIT Subsidiaries indicating their resignation as
a trustee from such boards of trustees;

(c) a receipt for the Purchase Price;

(d) a true and complete copy, certified by the Secretary or an Assistant
Secretary of the Seller, of the resolutions duly and validly adopted by the
board of directors of the Seller evidencing the authorization of the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby;

 

5



--------------------------------------------------------------------------------

(e) a certificate of the Secretary or an Assistant Secretary of the Seller
certifying the names and signatures of the officers of the Seller authorized to
sign this Agreement and the other documents to be delivered hereunder; and

(f) such other documents as may be reasonably required or appropriate to
effectuate the consummation of the transactions contemplated by this Agreement.

SECTION 2.04. Closing Deliveries by the Purchaser. At the Closing, the Purchaser
is hereby delivering or causing to be delivered to the Seller:

(a) a duly executed Assignment and Assumption of Partnership Interest
substantially in the form attached hereto as Exhibit B;

(b) a true and complete copy, certified by the Secretary or an Assistant
Secretary of a direct or indirect parent of the Purchaser, of the resolutions
duly and validly adopted by the board of directors of such parent evidencing the
authorization of the execution and delivery of this Agreement by the Purchaser
and the consummation of the transactions contemplated hereby;

(c) a certificate of the Secretary or an Assistant Secretary of a direct or
indirect parent of the Purchaser certifying the names and signatures of the
officers of the Purchaser authorized to sign this Agreement and the other
documents to be delivered hereunder; and

(d) the Purchase Price by wire transfer in immediately available funds to the
Purchase Price Bank Account; provided, that the Purchaser shall not withhold any
portion of the Purchase Price under Section 1445 of the Code.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE SELLER

The Seller hereby represents and warrants to the Purchaser as follows:

SECTION 3.01. Organization, Authority and Qualification of the Seller. The
Seller is a corporation duly incorporated, validly existing and in good standing
under the laws of Canada and has all necessary power and authority to enter into
this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Seller and the performance by the Seller of its obligations hereunder and
the other documents and agreements contemplated hereby (the “Transaction
Agreements”) to which it is a party and the consummation by the Seller of the
transactions contemplated by this Agreement and the Transaction Agreements have
been duly authorized by all requisite corporate action on the part of the
Seller. This Agreement has been, and the Transaction Agreements shall be, duly
executed and delivered by the Seller and

 

6



--------------------------------------------------------------------------------

(assuming due authorization, execution and delivery by the Purchaser), this
Agreement constitutes, and upon their execution, the Transaction Agreements will
constitute, legal, valid and binding obligations of the Seller, enforceable
against the Seller in accordance with their terms.

SECTION 3.02. Ownership of Partnership Interest. All of the Transferred
Interests are held of record and beneficially owned by the Seller free and clear
of all Encumbrances. The Seller has no contract, arrangement or commitment to
sell, transfer or otherwise dispose of any of the Transferred Interest or any
other ownership interest in the Partnership, and there are no written or oral
assignments, rights or understandings of any kind affecting the Transferred
Interest to which the Seller is a party, other than the LP Agreement. The
Transferred Interest is duly created and validly issued and fully paid and was
issued in compliance with the LP Agreement. Other than the Transferred Interest,
the Seller has no (a) partnership interest in the Partnership (b) options,
warrants or any other rights to acquire partnership interests in the
Partnership, or (c) any agreement, instrument or other arrangement which is
exercisable or exchangeable for, or convertible to, a partnership interest in
the Partnership. Upon the consummation of the transactions contemplated by this
Agreement, the Purchaser will become the record and beneficial holder of the
Transferred Interest and acquire from the Seller a good, valid and legal title
to the Transferred Interest, free and clear of any Encumbrances, and the Seller
shall not have any direct or indirect interest in the Partnership.

SECTION 3.03. No Conflict. The execution, delivery and performance of this
Agreement and the Transaction Agreements by the Seller and the consummation by
the Seller of the transactions contemplated hereby and thereby do not and will
not (a) violate, conflict with or result in the breach under the organizational
documents of the Seller, (b) conflict with, result in any breach of, constitute
a default (or an event which with the giving of notice or lapse of time, or
both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which the
Seller is a party, except as would not materially and adversely affect the
ability of the Seller to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement, or (c) conflict with or result in
violation of any Law, rule, regulation, or Governmental Order applicable to the
Seller.

SECTION 3.04. Governmental Consents and Approvals. Neither the execution,
delivery and performance of this Agreement by the Seller nor the consummation by
the Seller of any of the transactions contemplated hereby, require or will
require any consent, approval, wavier, license, authorization or other order of,
action by, filing with or notification to, any Governmental Authority or any
person or entity, except as may be necessary as a result of any facts or
circumstances relating solely to the Purchaser or any of its affiliates.

SECTION 3.05. LP Agreement. The Seller is not in breach of or in default under,
and has not breached the terms of, or committed an action or omission which the
giving of notice or lapse of time, or both, would become a default under, the LP
Agreement.

SECTION 3.06. Compliance with OFAC. Neither the Seller nor any of its
subsidiaries nor, to the knowledge of the Seller, any director, officer,
employee or affiliate of the

 

7



--------------------------------------------------------------------------------

Seller or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Seller will not directly or indirectly use the
proceeds of the sale, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person that, at the time of such
funding, is subject to any U.S. sanctions administered by OFAC.

SECTION 3.07. No Reliance. The Seller has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the transactions contemplated in this Agreement and is consummating
such transactions with a full understanding of all of the terms, conditions and
risks and willingly assumes those terms, conditions and risks. The Seller has
received the financial statements of the Partnership and such other information
that it and its advisers deem necessary to make its decision to enter into the
transactions contemplated in this Agreement. The Seller has made its own
decision to consummate the transactions contemplated in this Agreement based on
its own independent review and consultations with such investment, legal, tax,
accounting and other advisers as it deemed necessary. The Seller has conducted
its own analysis of the Purchase Price and the Transferred Interest and made its
own decision concerning the transaction contemplated in this Agreement without
reliance on any representation or warranty of, or advice from, the Purchaser,
other than such representations or warranties of the Purchaser expressly set
forth in this Agreement.

SECTION 3.08. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF THE PURCHASER

The Purchaser hereby represents and warrants to the Seller as follows:

SECTION 4.01. Organization and Authority of the Purchaser. The Purchaser is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all necessary power and
authority to enter into this Agreement, to carry out its obligations hereunder
and to consummate the transactions contemplated hereby. The execution and
delivery by the Purchaser of this Agreement, the performance by the Purchaser of
its obligations hereunder and the consummation by the Purchaser of the
transactions contemplated by this Agreement and the Transaction Agreements have
been duly authorized by all requisite action on the part of the Purchaser. This
Agreement has been, and the Transaction Agreements shall be, duly executed and
delivered by the Purchaser, and (assuming due authorization, execution and
delivery by the Seller) this Agreement constitutes, and upon their execution,
the Transaction Agreements will constitute, legal, valid and binding obligations
of the Purchaser, enforceable against the Purchaser in accordance with their
terms.

 

8



--------------------------------------------------------------------------------

SECTION 4.02. No Conflict. The execution, delivery and performance of this
Agreement and the Transaction Agreements by the Purchaser and the consummation
by the Purchaser of the transactions contemplated hereby and thereby do not and
will not (a) violate, conflict with or result in the breach of the certificate
of formation or operating agreement of the Purchaser, (b) conflict with, result
in any breach of, constitute a default (or an event which with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any note, bond, mortgage or indenture,
contract, agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which the Purchaser is a party, except as would not
materially and adversely affect the ability of the Purchaser to carry out its
obligations under, and to consummate the transactions contemplated by, this
Agreement, or (c) conflict with or result in violation of any Law, rule,
regulation or Governmental Order applicable to the Purchaser.

SECTION 4.03. Governmental Consents and Approvals. Neither the execution,
delivery and performance of this Agreement by the Purchaser nor the consummation
by the Purchaser of any of the transactions contemplated hereby, require or will
require any consent, approval, waiver, license authorization or other order of,
action by, filing with or notification to, any Governmental Authority or any
third party, except as may be necessary as a result of any facts or
circumstances relating solely to the Seller or any of its affiliates.

SECTION 4.04. Taxes. Purchaser is wholly-owned by IIT Real Estate Holdco LLC, a
Delaware limited liability company (“IIT Holdco”); IIT Holdco is wholly-owned by
Industrial Income Operating Partnership LP, a Delaware limited partnership (“IIT
OP”); and IIT OP has two partners and has, since its inception, been taxable as
a partnership for U.S. federal and state income tax purposes. The entities
listed on Schedule 5.02(a) are and have been “domestically controlled” since
their formation within the meaning of Section 897(h) of the Internal Revenue
Code of 1986, as amended (the “Code”).

SECTION 4.05. Compliance with OFAC. Neither the Purchaser nor any of its
subsidiaries nor, to the knowledge of the Purchaser, any director, officer,
employee or affiliate of the Purchaser or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the OFAC.

SECTION 4.06. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser.

SECTION 4.07. LP Agreement. Neither the Purchaser nor the GP is in breach of or
in default under, and has not breached the terms of, or committed an action or
omission which the giving of notice or lapse of time, or both, would become a
default under, the LP Agreement.

SECTION 4.08. Material Leases and Property Dispositions. To the Knowledge of the
Purchaser: (a) Schedule 4.08(a) attached to this Agreement sets forth a list of
(i) all signed letters of intent that have been submitted to or received by the
Partnership during

 

9



--------------------------------------------------------------------------------

the last ninety days from prospective tenants for leases which would require the
consent of the executive committee of the Partnership under Exhibit M (Section
6.2(p)) of the LP Agreement (“Material Leases”), and (ii) all fully-executed
letters of intent for Material Leases that have been executed by the Partnership
in the last ninety days but not yet documented by a signed lease, and
(b) Schedule 4.08(b) attached to this Agreement sets forth a list of (i) all
signed letters of intent that have been submitted to or received by the
Partnership during the last ninety days from prospective purchasers for the
disposition of any real property owned by the Partnership (each a “Property
Disposition”), and (ii) all fully-executed letters of intent for Property
Dispositions that have been executed by the Partnership in the last ninety days
but not yet documented by a signed purchase and sale agreement.

ARTICLE V

ADDITIONAL AGREEMENTS

SECTION 5.01. Further Action. Each of the parties hereto shall use all
reasonable efforts to take, or cause to be taken, all appropriate action, do or
cause to be done all things necessary, proper and advisable under applicable
Law, and to execute and deliver such documents and other papers, as may be
reasonably required to carry out the provisions of this Agreement and consummate
and make effective the transactions contemplated hereby.

SECTION 5.02. REIT Status.

(a) The Partnership shall cause each of the entities listed on Schedule 5.02(a)
(each, a “REIT Subsidiary”), for the taxable year that includes the Closing, to
(i) qualify as a real estate investment trust (“REIT”) under sections 856
through 860 of the Code, (ii) validly and timely elect, if they have not already
done so, to be taxable as a REIT, (iii) continue to qualify as a “domestically
controlled” qualified investment entity within the meaning of Section 897(h) of
the Code, and (iv) not designate any payment, distribution or dividends made
prior to the Closing as a “capital gain dividend” within the meaning of section
857(b)(3)(C) of the Code.

(b) The Partnership shall operate each REIT Subsidiary and to take any other
actions necessary to cause each REIT Subsidiary to qualify as a real estate
investment trust for federal income tax purposes through the earlier of (i) the
end of the 2013 calendar year and (ii) the end of such REIT Subsidiary’s taxable
year which includes the day of Closing. The Partnership and the Purchaser shall,
jointly and severally, indemnify, defend, and hold the Seller harmless, on an
after tax basis, from and against all demands and claims made by any person or
taxing authority to the extent resulting from any breach by the Partnership of
its covenant and agreement contained in this Section 5.02 and the Partnership
and the Purchaser shall, jointly and severally, reimburse the Seller, on an
after tax basis, for all Losses (including attorneys’ fees) to the extent
incurred as a result of any such claims or demands by the Seller or its partners
or affiliates as a result of any such breach by the Partnership.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

SECTION 6.01. Survival of Representations and Warranties. The representations
and warranties of the parties hereto contained in this Agreement shall survive
the Closing indefinitely, provided, that the representations and warranties of
the Purchaser contained in Section 4.08 shall survive the Closing for a period
of three months following the Closing.

SECTION 6.02. Indemnification of the Purchaser. The Purchaser and its
affiliates, officers, managers, members, employees, agents, successors and
assigns (each, a “Purchaser Indemnified Party”) shall be indemnified and held
harmless by the Seller for and against any and all losses, damages, claims,
demands, costs and expenses, interest, awards, judgments and penalties
(including reasonable attorneys’ and consultants’ fees and expenses) actually
suffered or incurred by them (hereinafter, a “Loss”), arising out of or
resulting from (a) the breach of any representation or warranty made by the
Seller contained in this Agreement, (b) the breach of any covenant or agreement
by the Seller contained in this Agreement, or (c) any act, omission, or conduct
by the Seller as a limited partner in the Partnership in violation of the LP
Agreement prior to the Closing. The Purchaser Indemnified Parties shall be
indemnified and held harmless by PSP and the Seller, jointly and severally, for
and against any and all Losses arising out of or resulting from the breach of
any representation or warranty contained in Sections 3.01, 3.02, and 3.03 by the
Seller.

SECTION 6.03. Indemnification of the Seller. The Seller and its affiliates,
officers, directors, employees, agents, successors and assigns (each, a “Seller
Indemnified Party”) shall be indemnified and held harmless by the Purchaser for
and against any and all Losses, arising out of or resulting from (a) the breach
of any representation or warranty made by the Purchaser contained in this
Agreement, (b) the breach of any covenant or agreement by the Purchaser
contained in this Agreement, (c) any claim, obligation or liability of the
Partnership entered into or arising on or after the date of the Closing, or
(d) any act, omission, or conduct by the Purchaser as a limited partner in the
Partnership or by the GP as the general partner in the Partnership in violation
of the LP Agreement prior to the Closing. The Seller Indemnified Parties shall
be indemnified and held harmless by the Partnership and the Purchaser, jointly
and severally, for and against any and all Losses arising out of or resulting
from the breach of any representation or warranty contained in Sections 4.01,
4.02, 4.04 and 4.08 by the Purchaser.

SECTION 6.04. Limits on Indemnification.

(a) No claim may be asserted and no Action may be commenced against either party
for breach of any representation, warranty, covenant or agreement contained
herein, unless written notice of such claim or Action is received by such party
describing in reasonable detail the facts and circumstances with respect to the
subject matter of such claim or Action on or prior to the date on which the
representation, warranty, covenant or agreement on which such claim or Action is
based ceases to survive as set forth in Section 6.01, irrespective of whether
the subject matter of such claim or Action shall have occurred before or after
such date.

 

11



--------------------------------------------------------------------------------

(b) In no event shall the Partnership or the Purchaser be liable for any Losses
of the Seller Indemnified Parties arising out of or resulting from the breach of
any representation or warranty contained in Section 4.08 until such Losses shall
have exceeded $100,000, in which case the Purchaser and the Partnership shall be
responsible for such Losses up to a maximum amount of $1,295,770 in the
aggregate.

SECTION 6.05. Remedies. The parties acknowledge and agree that (a) other than in
the case of fraud, the indemnification provisions of Section 6.02 and
Section 6.03 shall be the sole and exclusive remedies of the Seller and the
Purchaser for any breach by the other party of the representations and
warranties in this Agreement and for any failure by the other party to perform
and comply with any covenants and agreements in this Agreement, and (b) anything
herein to the contrary notwithstanding, no breach of any representation,
warranty, covenant or agreement contained herein shall give rise to any right on
the part of the Seller or the Purchaser to rescind this Agreement, any
Transaction Agreement or any of the transactions contemplated hereby or thereby
following the Closing. Each party hereto shall take all reasonable steps to
mitigate its Losses upon and after becoming aware of any event which could
reasonably be expected to give rise to any Losses.

ARTICLE VII

GENERAL PROVISIONS

SECTION 7.01. Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be borne by the party
incurring such costs and expenses. Any transfer taxes imposed on the
transactions contemplated by this Agreement shall be paid by the Seller and the
Purchaser shall prepare and, subject to the review and prior written approval of
the Seller, file any necessary returns in connection therewith. In furtherance
of the foregoing, the Purchaser shall make available to the Seller without undue
restriction or delay during normal business hours any applicable books, records
or other information of the Partnership that the Seller may reasonably request
in connection with such filings.

SECTION 7.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by
electronic mail, or registered or certified mail (postage prepaid, return
receipt requested) to the respective parties hereto at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 7.02):

 

(a)    if to the Seller:    c/o PSP Investments    1250 Boul. Rene-Levesque
West, Suite 900    Montreal, Quebec H3B 4W8    Canada    Email:
legalnotices@investpsp.ca    Attn: First Vice President, Real Estate Investments

 

12



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:    Davies Ward Phillips &
Vineberg LLP    900 Third Avenue, 24th Floor    New York, NY 10022    Email:
jnadler@dwpv.com    Attention: Jeffrey Nadler (b)    if to the Purchaser:    IIT
North American Industrial Fund I Limited Partner LLC    c/o Dividend Capital
Group    518 17th Street, Suite 1700    Denver, CO 80202    Email:
tmcgonagle@industrialincome.com    Attention:    Thomas G. McGonagle,      
Chief Financial Officer and Treasurer with copies (which shall not constitute
notice) to:    IIT North American Industrial Fund I Limited Partner LLC    c/o
Dividend Capital Group    518 17th Street, Suite 1700    Denver, CO 80202   
Email: jwidoff@blackcreekcapital.com    Attention:    Joshua J. Widoff, Senior
      Vice President, General Counsel and Secretary    and       Greenberg
Traurig, LLP    200 Park Avenue    New York, NY 10166    Email: FRYERJ@gtlaw.com
   Attention: Judith D. Fryer

SECTION 7.03. Public Announcements. No party to this Agreement shall make, or
cause to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated by this Agreement or otherwise
communicate with any news media without the prior written consent of the other
parties unless otherwise required by Law (including applicable securities laws)
or applicable stock exchange regulation, and the parties to this Agreement shall
cooperate as to the timing and contents of any such press release, public
announcement or communication; provided, however, that the parties hereto
acknowledge and agree that in connection with the transactions contemplated
hereby, redemption notices will be delivered to the holders of preferred
interests in the REIT Subsidiaries.

 

13



--------------------------------------------------------------------------------

SECTION 7.04. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party hereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated by this Agreement are
consummated as originally contemplated to the greatest extent possible.

SECTION 7.05. Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements and undertakings, both written and oral, between the Seller
and the Purchaser with respect to the subject matter hereof.

SECTION 7.06. Assignment. This Agreement may not be assigned by operation of law
or otherwise without the express written consent of the Seller and the Purchaser
(which consent may be granted or withheld in the sole discretion of the Seller
or the Purchaser), as the case may be.

SECTION 7.07. Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, the Seller and the
Purchaser or (b) by a waiver in accordance with Section 7.08.

SECTION 7.08. Waiver. Any party to this Agreement may (a) extend the time for
the performance of any of the obligations or other acts of the other parties,
(b) waive any inaccuracies in the representations and warranties of the other
parties contained herein or in any document delivered by the other party
pursuant hereto or (c) waive compliance with any of the agreements of the other
parties or conditions to such parties’ obligations contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party to be bound thereby. Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or condition
of this Agreement. The failure of any party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights.

SECTION 7.09. No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

SECTION 7.10. Governing law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. All actions arising out
of or

 

14



--------------------------------------------------------------------------------

relating to this Agreement shall be heard and determined exclusively in any
state or federal court sitting in the Borough of Manhattan of The City of New
York. Consistent with the preceding sentence, the parties hereto hereby
(a) submit to the exclusive jurisdiction of any federal or state court sitting
in the Borough of Manhattan of The City of New York for the purpose of any
Action arising out of or relating to this Agreement brought by any party hereto
and (b) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts.

SECTION 7.11. Waiver of Jury Trial. Each of the parties hereto hereby waives to
the fullest extent permitted by applicable law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated by
this Agreement. Each of the parties hereto hereby (a) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it has been induced to
enter into this Agreement and the transactions contemplated by this Agreement,
as applicable, by, among other things, the mutual waivers and certifications in
this Section 7.11.

SECTION 7.12. Counterparts. This Agreement may be executed and delivered
(including by facsimile portable document format (pdf) transmission) in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement.

[The remainder of this page is intentionally left blank.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
its officers thereunto duly authorized as of the date first written above.

 

SELLER: 3NET INDY INVESTMENTS INC. By:  

/s/ Jérôme Foulon

Name:   Jérôme Foulon Title:   Vice President

By:  

/s/ Pierre Gibeault

Name:   Pierre Gibeault Title:   Vice President PURCHASER:

IIT NORTH AMERICAN INDUSTRIAL FUND I LIMITED PARTNER LLC, a Delaware limited
liability company

 

By: IIT Real Estate Holdco LLC, a Delaware limited liability company, its sole
member

 

By: Industrial Income Operating Partnership LP, a Delaware limited partnership,
its sole member

 

  By: Industrial Income Trust Inc., a Maryland corporation, its general partner

 

By:  

/s/ Thomas G. McGonagle

Name:   Thomas G. McGonagle Title:   CFO

 

16



--------------------------------------------------------------------------------

PSP: Solely for purposes of Sections 2.01(c)(iii) and 6.02, PUBLIC SECTOR
PENSION INVESTMENT BOARD

By:  

/s/ Jérôme Foulon

Name:   Jérôme Foulon Title:   Managing Director   Real Estate Investments

By:  

/s/ Pierre Gibeault

Name:   Pierre Gibeault Title:   Managing Director   Real Estate Investments
PARTNERSHIP : Solely for purposes of Sections 2.01(c)(iii), 5.02, and 6.03, IIT
NORTH AMERICAN INDUSTRIAL FUND I LIMITED PARTNERSHIP, a Delaware limited
partnership By: IIT NORTH AMERICAN INDUSTRIAL FUND I GP LLC, a Delaware limited
liability company   By: IIT Real Estate Holdco LLC, a Delaware limited liability
company, its sole member     By: Industrial Income Operating Partnership LP, a
Delaware limited partnership, its sole member       By: Industrial Income Trust
Inc., a Maryland corporation, its general partner

By:  

/s/ Thomas G. McGonagle

Name:   Thomas G. McGonagle Title:   CFO    

 

17